DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 12, 17, and 20-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-11, 13-16, 18-19, and 22 are cancelled.  Claims 12 and 17 are amended.

Response to Amendment
	The amendments filed on 13 Sep. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 12 under 35 USC 112(a) as failing to comply with the written description requirement is withdrawn.	
In view of Applicants amendments, the rejection of claims 12 and 22 under 35 USC 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006) and Cohen et al. (US 4,986,256; issued 22 Jan. 1991) is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006) and Cohen et al. (US 4,986,256; issued 22 Jan. 1991), in further view of Leblond et al. (US 2011/0275932 A1; published 10 Nov. 2011) for the reasons cited in the Office action filed on 30 Jun. 2022.


Claims 12, 17, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 7,135,162 B2; issued 14 Nov. 2006), in view of Braakman et al. (J. Mag. Res. Imag.; published 2006) and Cohen et al. (US 4,986,256; issued 22 Jan. 1991), and Leblond et al. (US 2011/0275932 A1; published 10 Nov. 2011), in further view of Lundahl et al. (WO 2006/096492 A2; published 14 Sep. 2006) for the reasons cited in the Office action filed on 30 Jun. 2022.

Applicants Arguments
	Applicants assert that isotope is an essential feature of the invention of Tanaka and a skilled person should have understood that the method cannot be applicable with normal ALA.  Tanaka does not disclose step (1).  Tanaka does not teach or suggest RARE method.  Tanaka does not disclose step (2).  Tanaka does not disclose T2-weighted image with respect to the state of protons and diagnosing glioblastoma in a subject based on the T2-weighted image.  Tanaka does not disclose steps (3) and (4).  Braakman teaches away by focusing on an MRI method without exogenous contrast agents.  Braakman does not disclose or suggest diagnosing a neoplastic disease in the subject or step (4).  Tanaka and Braakman are not related to each other.  Cohen does not disclose ALA or RARE method or step (1) or step (2).  Cohen teaches away from using ALA because Cohen describes that free porphyrins are nor appropriate for MRI contrast agents.  Leblond is not related to the use of ALA as a contrast agent in MRI.  Lundahl only relates to the features of the dependent claims.  Applicants assert unexpected advantageous feature of the amended claims.

Applicant's arguments filed 13 Sep. 2022 have been fully considered but they are not persuasive. Tanaka teaches the diagnostic imaging of malignant tumors in human by administering ALA.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The method in Tanaka requires the administration of ALA to a living human or animal subject so that ALA metabolizes to PpIX, which accumulates in malignant tumors, and then metabolizes to heme, an iron containing metalloporphyrin, in malignant tumors.  In addition, the method in Tanaka requires a step of applying MRI to the living animal or human subject and a step of diagnosing a malignant tumor in the subject based on the MRI of the living subject.   At col. 6, Tanaka teaches oral administration of ALA.  Consequently, Tanaka teaches and makes obvious a method for diagnosing a malignant tumor in subject comprising a step of administering an MRI contrast agent comprising 5-aminolevulinic acid orally to a living human or animal subject and step of applying MRI to the living animal or human subject and step of diagnosing a malignant tumor in the subject.  
Braakman teaches a step of applying MRI to the living animal subject utilizing nuclear magnetic resonance wherein the MRI employs the RARE method and step of obtaining a T2-weighted image with respect to the state of protons of the living animal subject.  Braakman teaches that the RARE method is advantageous as the RARE method significantly reduces the scan time.  A recognized advantage is the strongest reason to combine.  Consequently, Braakman teaches and makes obvious instant steps (2) and (3).  
Tananka and Braakman are related to in vivo diagnostic imaging with MRI. Nowhere does Braakman teach away from administering ALA to a subject in order to a malignant tumor.  Cohen teaches the use of iron containing metalloporphyrins as contrast agents for tumors in MR imaging.  At Fig. 2, Cohen teaches T2 weighted images of nude mice with implanted human colon carcinoma.  Tanaka recognizes the conversion of ALA to heme, an iron containing metalloporphyrin, in malignant tumors.  It would have been obvious to a person of ordinary skill in the art to modify the method of Tanaka by orally administering ALA without an isotope label so that it converts to heme in malignant tumors in order to detect the tumors with T2 weighted MR imaging using the RARE method as taught by Braakman and Cohen because it would have been expected to advantageously enable in vivo diagnosis of the malignant tumor with an advantageous relatively short scan time without the need for an isotope label based on tumor accumulated iron containing heme.  Consequently, it would have been unexpected that administration of ALA to a living subject would enable diagnosing a malignant tumor in the subject based on a T2 weighted image with respect to the state of protons.  
Leblond teaches the preferential accumulation of PpIX in glioblastoma.  Consequently, it would not have been unexpected that the administration of ALA to a living subject would lead to the accumulation of PpIX and MRI detectable heme in a glioblastoma of the living subject.  Expected beneficial results are evidence of obviousness.  Leblond is directed to the administration of ALA to a subject having a tumor and the preferential accumulation of PpIX in glioma tissue including glioblastoma.  Both Tanaka and Leblond relate to the administration of ALA to human subject so that ALA metabolizes to PpIX and accumulates in a tumor.
The limitation of wherein the T2 relaxation time in the presence of the MRI contrast agent has a value of 1.2 times or more of the T2 relaxation time in the absence of the MRI contrast merely states a result of the previously applied method steps.  Lundahl teaches and makes obvious the co-administration of ALA and an iron containing compound such as 8-hydroxyquinoline.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618